Citation Nr: 0013899	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the thoracic and lumbar segments of the spine.

3.  Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to May 1962 
and from July 1981 to May 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas which assigned original ratings 
for asthma, hemorrhoids and arthritis of the thoracic and 
lumbar segments of the spine.  The appeal was docketed at the 
Board in 1999.  

Although the veteran also filed a notice of disagreement with 
a November 1998 rating decision which denied entitlement to 
service connection for prostate disability, this issue was 
resolved by a December 1998 rating decision granting service 
connection for prostate disability.

The issue of entitlement to a rating in excess of 10 percent 
for arthritis of the thoracic and lumbar segments of the 
spine is addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  Pulmonary function studies have disclosed only minimal 
obstructive impairment but the veteran requires the daily use 
of inhalers for his asthma; the asthma has not been 
manifested by exacerbations necessitating monthly visits to a 
doctor nor have intermittent courses of corticosteroids been 
required for the asthma.  

3.  The veteran's hemorrhoids are not large or thrombosed; 
they are not more than moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for asthma have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (1999).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's asthma and hemorrhoids.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to these disabilities.

I.  Asthma

Pursuant to Diagnostic Code 6602, a 10 percent rating is 
warranted for bronchial asthma if Forced Expiratory Volume in 
one second (FEV-1) is 71- to 80-percent predicted value, the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is 71 to 80 percent, or 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating is warranted for bronchial 
asthma if FEV-1 is 56- to 70-percent predicted value; the 
ratio of FEV-1/FVC is 56 to 70 percent; or daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted for bronchial asthma if FEV-1 is 40 to 55-percent 
predicted value; the ratio of FEV-1/FVC is 40 to 55 percent; 
at least monthly visits to a physician are required for 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids are required.

When he was examined by VA in May 1998, the veteran indicated 
that his asthma was worse on exertion and during cold 
weather, though never of incapacitating severity.  He also 
indicated that he then used meter dose inhalers, including 
Albuterol.  On pulmonary function testing (PFT), the post-
medication test results included a FEV-1 of 95 percent of the 
predicted normal value and a FVC of 96 percent of the 
predicted normal value.  The ratio of the former value to the 
latter value was 99 percent.  It was concluded that the 
veteran had minimal obstructive airways disease.

The pulmonary function test results do not support a rating 
in excess of 10 percent under the schedular criteria.  At the 
same time, the Board is cognizant that a 30 percent rating 
incident to such Code is assignable in the event that resort 
to daily inhalational therapy is shown.  With respect to the 
latter criterion, while the veteran indicated on the occasion 
of his May 1998 VA examination that he regularly used 
inhalers including Albuterol, he apparently did not indicate 
the frequency with which he did so.  However, the Board's 
perusal of the record discloses that when he was seen for VA 
outpatient treatment in late 1996, he was then using an oral 
inhaler, Beclomethasone, apparently three times per day.  
Thereafter, in March 1997, he began to use Albuterol (an 
inhaler) on four occasions per day.  Inasmuch as the veteran 
indicated on the May 1998 VA examination that he continued to 
use each of the foregoing inhalers as of that time, the Board 
is satisfied that the daily inhalation therapy necessary for 
the assignment of a 30 percent rating is shown.  Therefore, a 
rating of 30 percent is warranted.  

The Board finds that a rating in excess of 30 percent is not 
warranted.  In this regard, the Board notes that the veteran 
neither contends, nor does the record reflect, that he has on 
any occasion received corticosteroidal therapy for the 
asthma.  Moreover, the record does not show and the veteran 
has not alleged that exacerbations of the asthma have 
necessitated a visit to a doctor on a monthly basis. 

III.  Hemorrhoids

Pursuant to Diagnostic Code 7336, a noncompensable rating is 
warranted for hemorrhoids, whether external or internal, 
which are of mild or moderate severity.

The veteran asserts that his hemorrhoids are of such severity 
as to warrant, in essence, a compensable rating.  He 
specifically avers that the condition is manifested by pain, 
rectal leakage and bleeding.  However, when he was examined 
by VA in May 1998, the veteran indicated that his hemorrhoids 
gave him no problems and that he experienced hemorrhoidal 
bleeding very rarely.  Apparently on questioning by the VA 
examiner, the veteran indicated that there was no fecal 
leakage.  Physical examination revealed external hemorrhoidal 
tags of moderate size, which were neither thrombosed nor 
bleeding.  The examination diagnosis was multiple external 
hemorrhoids.  

As discussed above, the May 1998 VA examination disclosed no 
evidence of more than moderate hemorrhoids.  The record 
contains outpatient records documenting treatment of the 
veteran for various disorders in recent years, but they 
document no complaint or objective evidence of hemorrhoids.  
Therefore, the Board concludes that the hemorrhoids are not 
more than moderate and do not warrant a compensable 
evaluation. 


ORDER

A rating of 30 percent for asthma is granted, effective from 
the effective date of service connection, subject to the 
criteria applicable to the payment of monetary benefits.

A compensable rating for hemorrhoids is denied. 


REMAND

The veteran alleges that the arthritis of the thoracic and 
lumbar segments of his spine is productive of pain and 
limitation of motion in excess of that contemplated by the 
assigned rating of 10 percent. 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).

For purposes of evaluating disability from arthritis, the 
thoracic vertebrae are considered a group of minor joints, as 
are the lumbosacral vertebrae.  They are ratable on parity 
with major joints.  38 C.F.R. § 4.45 (1999).

Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Note following 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

The record reflects that the veteran was found to have 
minimal degenerative osteoarthritis changes of the thoracic 
spine on an X-ray examination in March 1991 and to have 
minimal degenerative changes of the lumbosacral spine in 
March 1996.  The only VA examination of the veteran's spine 
for compensation purposes was performed in May 1998.  It did 
not include an X-ray study of the lumbar spine.  An X-ray 
study of the thoracic spine in May 1998 suggested the 
presence of intervertebral disc calcifications at the level 
of the lower thoracic spine.  The radiologist did not 
indicate whether the calcifications represented arthritic 
changes nor did he indicate the specific vertebrae involved.  

The clinical evaluation in May 1998 was performed by a 
physician's assistant who diagnosed residuals of back strain 
only.  The physician's assistant noted the veteran's 
complaint of pain but found that there was no pain on motion.  
With respect to whether there was objective evidence of 
painful motion, the physician's assistant stated that the 
veteran voiced discomfort.

The currently assigned evaluation of 10 percent is the 
minimum evaluation for arthritis involving two minor groups 
where the arthritis is confirmed by X-ray findings and is not 
limited to one segment of the spine and the first or last 
vertebrae of an adjacent segment of the spine.  In addition, 
separate evaluations of at least 10 percent would be in order 
for the lumbar and thoracic segments of the spine if the 
arthritis of each segment is confirmed by X-ray findings, the 
arthritis of the adjacent segment is not limited to the first 
or last vertebrae of that segment, and the presence of any 
limitation of motion (even to a noncompensable degree under 
the applicable code) of the lumbar and thoracic segments of 
the spine is confirmed by findings such as satisfactory 
evidence of painful motion.

As discussed above, the specific vertebrae involved is not 
clearly shown by the X-ray studies of record and the veteran 
has not been provided a VA X-ray examination of his lumbar 
spine in more than four years.  Moreover, in the Board's 
opinion the recent VA examination by a physician's assistant 
does not adequately address whether there is objective 
evidence of pain on motion due to the service-connected 
disability.     

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's arthritis of the lumbar 
and thoracic segments of the spine.  
All indicated studies, including 
X-rays, should be performed.  The 
radiologist should identify the 
specific vertebrae where arthritis 
is located.  Range of motion testing 
should also be conducted.  The 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also indicate 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity 
of joint space, abnormal mobility on 
forced motion, muscle spasm on 
extreme forward bending and/or loss 
of lateral spine motion, unilateral, 
in a standing position.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician. 

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal, to 
include consideration of whether 
separate evaluations are warranted 
for the lumbar and thoracic 
components of the disability.  The 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.10, concerning the 
impact of the disability on the 
veteran's ordinary activities, 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals




 

